14‐2678‐cr 
     United States v. Gonzalez 
      
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  1st  day  of  September,  two  thousand 
 4   fifteen. 
 5    
 6          PRESENT:  PIERRE N. LEVAL, 
 7                           RAYMOND J. LOHIER, JR., 
 8                           CHRISTOPHER F. DRONEY, 
 9                                   Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11          UNITED STATES OF AMERICA, 
12           
13                                           Appellee, 
14                                    
15                                   v.                                         No. 14‐2678‐cr 
16    
17          JULIO CESAR GONZALEZ, 
18    
19                                           Defendant‐Appellant.* 
20          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21           
22          FOR APPELLANT:                   James M. Roth, Stampur & Roth, New York, NY.  


       The Clerk of the Court is directed to amend the caption of this case as set forth 
     *


     above. 
 1                                     
 2         FOR APPELLEE:             Andrea Surratt, Margaret Garnett, Assistant 
 3                                   United States Attorneys, for Preet Bharara, United 
 4                                   States Attorney for the Southern District of New 
 5                                   York, New York, NY.
 6    
 7         Appeal from a judgment of the United States District Court for the 
 8   Southern District of New York (Victor Marrero, Judge). 
 9         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
10   AND DECREED that the judgment of the District Court is AFFIRMED. 
11         Defendant‐appellant Julio Cesar Gonzalez appeals from a judgment of 
12   conviction entered on June 30, 2014, following a jury trial.  Gonzalez was 
13   convicted of one count of conspiracy to distribute and possess with intent to 
14   distribute cocaine and one count of distribution of and possession with intent to 
15   distribute cocaine.  On appeal, he argues principally that there was insufficient 
16   evidence to support a finding that he knowingly participated in the conspiracy, 
17   and that the District Court abused its discretion by limiting cross‐examination 
18   and instructing the jury that a portion of defense counsel’s summation was 
19   inaccurate.  Following this Court’s request for supplemental briefing regarding 
20   the District Court’s instructions on the manner in which the jury may consider 
21   closing arguments, Gonzalez argued principally that those instructions 
22   constituted plain error.  We assume the parties’ familiarity with the facts and 
23   record of the prior proceedings, to which we refer only as necessary to explain 
24   our decision to affirm.   
25         At trial, Gonzalez’s co‐defendant, Jose Benedy Escano Jimenez, testified 
26   that he repeatedly delivered cocaine to Gonzalez, who then re‐sold the cocaine to 
27   his own customers.  Escano further testified that Gonzalez initiated the 
28   transactions.  Ramon Feliz, a cooperating witness, testified that in mid‐October 
                                              2
 1   2012 Gonzalez brokered an agreement to sell a kilogram of cocaine, which Feliz 
 2   agreed to purchase for his customer.  Having reviewed that and other testimony 
 3   of Feliz and Escano, which we assume the jury credited, we conclude that there 
 4   was sufficient evidence from which a reasonable juror could have found that 
 5   Gonzalez knew of the existence of the cocaine distribution scheme and 
 6   knowingly joined and participated in it.  See United States v. Anderson, 747 F.3d 
 7   51, 60 (2d Cir. 2014).     
 8          We also reject Gonzalez’s arguments regarding the District Court’s 
 9   limitations on cross‐examination and curative instruction.  In particular, 
10   Gonzalez argues that the District Court erred by arbitrarily limiting the length of 
11   defense counsel’s cross‐examinations, and that the error was not harmless.  
12   Assuming that harmless‐error rather than plain‐error analysis applies, we 
13   conclude that the error was harmless.  See United States v. Treacy, 639 F.3d 32, 45 
14   (2d Cir. 2011).  Defense counsel was able to question Feliz and Escano 
15   extensively on matters related to their credibility, and nothing in the record 
16   suggests that counsel was precluded from exploring avenues of inquiry that 
17   might have affected the jury’s deliberations.  As for the curative instruction, 
18   given the lack of evidentiary support for defense counsel’s statement during 
19   summation that Feliz “knows he’s never going to face another day in jail,” the 
20   District Court did not err in instructing the jury that Feliz had not yet been 
21   sentenced and that defense counsel’s statement was therefore inaccurate.  
22          Finally, we conclude that although the District Court committed serious 
23   error by twice instructing the jury not to consider counsels’ summations,1 the 


     1
      The two erroneous instructions are as follows.  First, as part of its admonition 
     concerning defense counsel’s summation, the District Court instructed the jury, 
     “Anything that you hear from the attorneys or anything that you may hear from 
                                               3
 1   instructions did not constitute plain error.  Under the circumstances of this case, 
 2   where the District Court correctly instructed the jury five times about the proper 
 3   consideration to give summations, the erroneous instructions, “when taken in 
 4   context, did not eviscerate the rest of the instruction.”  United States v. McGinn, 
 5   787 F.3d 116, 127 (2d Cir. 2015).  Nor did the District Court commit a structural 
 6   error that “categorically vitiate[s] . . . the jury’s findings” or “implicate[s] the 
 7   overall fundamental fairness of” Gonzalez’s case.  United States v. Moran‐Toala, 
 8   726 F.3d 334, 344 (2d Cir. 2013) (quotation marks omitted).  In arriving at this 
 9   conclusion we do not mean to minimize the seriousness of the District Court’s 
10   misstatement of the law.  Far from being unworthy of consideration, a party’s 
11   summation functions “to explain to the jury how that party views the evidence 
12   the jury has seen and heard and to suggest to that body what significance or 
13   inference it should attach to or draw from the evidence under the relevant law 
14   charged by the trial court.”  United States v. Arboleda, 20 F.3d 58, 61 (2d Cir. 
15   1994).  Furthermore, although we hold that the District Court’s errors were 
16   neither plain nor structural, we emphasize that district courts should exercise 
17   great care in formulating individual corrective jury instructions.  Cf. Brown v. 
18   Greene, 577 F.3d 107, 113 (2d Cir. 2009).  When a district court gives such an 
19   individual curative instruction, it would also be helpful to remind the jury to 




     the outside should not be given any consideration by you.”  Second, during 
     deliberations, in connection with giving a curative instruction that counsel had 
     agreed upon, the District Court instructed, “As I reminded you on numerous 
     occasions, what attorneys say during closing arguments is not evidence and 
     should not be considered by you in determining the facts of this case nor are any 
     statements made by attorneys about the applicable law to be considered by you 
     in this connection.”  
                                                 4
1   consider the individual instruction together with all of the other instructions 
2   given by the court.   
3         We have considered Gonzalez’s remaining arguments and conclude that 
4   they are without merit.  For the foregoing reasons, the judgment of the District 
5   Court is AFFIRMED. 
6                                          FOR THE COURT: 
7                                          Catherine O’Hagan Wolfe, Clerk of Court  




                                             5